Case 1:13-cv-02013-RGA Document 635 Filed 09/30/19 Page 1 of 1 PageID #: 22089



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 TQ DELTA, LLC,

               Plaintiff,                         C.A. No. 13-cv-2013-RGA
        v.

 ZYXEL COMMUNICATIONS, INC.
 and ZYXEL COMMUNICATIONS
 CORPORATION,

                Defendants.

                    STIPULATION REGARDING CASE SCHEDULE

       The parties hereby agree, subject to the approval of the Court, to extend the deadline for

Family 6 rebuttal expert reports is extended from September 30, 2019 to October 1, 2019.

Dated: September 30, 2019

 FARNAN LLP                                        MORRIS JAMES LLP

 /s/ Michael J. Farnan                             /s/ Kenneth L. Dorsney
 Brian E. Farnan (#4089)                           Kenneth L. Dorsney (#3726)
 Michael J. Farnan (#5165)                         500 Delaware Avenue, Suite 1500
 919 North Market Street, 12th Floor               Wilmington, DE 19801
 Wilmington, DE 19801                              (302) 888-6800
 (302) 777-0300                                    kdorsney@morrisjames.com
 bfarnan@farnanlaw.com
 mfarnan@farnanlaw.com                             Attorneys for Defendants ZyXEL
                                                   Communications, Inc. and ZyXEL
 Attorneys for Plaintiff TQ Delta, LLC             Communications Corportation



IT IS SO ORDERED, this ______ day of October, 2019.



                                                   _______________________________
                                                    The Honorable Richard G. Andrews
